Citation Nr: 1549919	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served in the organized military forces of the Government of the Commonwealth of the Philippines as a recognized guerrilla from November 1943 to October 1945.  He died in January 1997, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied service connection for cause of the Veteran's death.

The RO issued a statement of the case (SOC) in August 2011 which addressed this issue as well as two other issues -- entitlement to nonservice-connected death pension benefits and accrued benefits.  However, the November 2011 substantive appeal (VA Form 9) indicated that the appellant was only appealing the issue of service connection for the cause of death.  See 38 C.F.R. § 20.202 (if a SOC lists several issues, the substantive appeal must either indicate that the appeal is being perfected as to all issues or must specifically identify the issues being appealed).

Accordingly, an appeal was not perfected as to the issues of entitlement to nonservice-connected death pension benefits and accrued benefits, and those two issues are not before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of death, the Veteran was in receipt of service connection for malaria, rated as noncompensable.

2.  The Veteran's death was caused by pneumonia.  

3.  A service-connected disability was not the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability incurred in or aggravated did not cause or contribute substantially or materially to the Veteran' cause of death.  8 U.S.C.A. §§ 101(2), 107, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.40, 3.41, 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in May 2010, to the appellant.  This letter satisfied the requirements of Hupp by notifying the appellant of the Veteran's service-connected condition, as well as the evidence and information to substantiate her claim for the cause of the Veteran's death on the basis of a service-connected disorder and on the basis of a disorder that is not yet service-connected.  The letter also informed her of her and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The claims file contains the Veteran's available service treatment records, reports of private post-service treatment, and the appellant's own statements in support of her claim.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, a medical opinion was obtained responsive to the claim for service connection of the Veteran's death.  The opinion was conducted by a medical professional, following a thorough review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  

The Board notes that the Veteran's complete service treatment records are not of record.  The National Personnel Records Center (NPRC) determined that the Veteran's STRs could not be located.  In June 1992, during the Veteran's lifetime, the RO made a formal finding regarding the unavailability of the service treatment records.  The Board does not have notice of any additional service treatment records that have not been obtained.

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection for Cause of Death

A Philippine veteran is limited by law to the award of a defined set of benefits. Service as an Old Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107(a), 1521; 38 C.F.R. §§ 3.40, 3.41. Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Any increase in severity in a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury will be service connected.  38 C.F.R. § 3.310.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2015).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015).

The Veteran died in January 1997, and the immediate cause of death as listed on his death certificate is pneumonia.  At the time of his death, he was service-connected for malaria (noncompensable).

The appellant avers that the long term effects of malaria include the consequences of developing pneumonia, which led to her husband's death.  She contends that the Veteran was discharged from Guerilla service in October 1945 due to his suffering from diseases which eventually caused the pneumonia.  She claims that the same symptomatology produced by pneumonia existed at the time of separation from service.  

The pertinent evidence of record includes lay statements, as well as service treatment records showing an in-service diagnosis of malaria and "breast pain" together in August 1945 and an October 1945 separation examination.  The evidence of record also includes post-service medical treatment records, including chest X-ray findings and treatment for pulmonary conditions, to include a March 1986 diagnosis of pneumonia.  There is also a diagnosis of pulmonary tuberculosis in June 1986.

There are several letters from Dr. J.D., who treated the Veteran for his pulmonary conditions and previously diagnosed the Veteran with chronic bronchitis.

A VA medical opinion was obtained in September 2013.  According to that report, following a review of the Veteran's claims file, the VA examiner found that the Veteran's pneumonia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. In this regard, the VA examiner noted that the Veteran was treated for malaria in 1945 and died of pneumonia in 1997.  The VA examiner also noted that, in 1946, the Veteran was treated for pulmonary tuberculosis (PTB), that a 1978 medical evaluation showed that the Veteran did not have any residuals of malaria, and that the Veteran was treated for chronic obstructive pulmonary disease (COPD)/emphysema in 1996.  The VA examiner acknowledged that complications of malaria include respiratory distress, respiratory compensation of metabolic acidosis, noncardiogenic pulmonary edema and concomitant pneumonia, but pointed out that these complications only occur during an active infection with malaria.  The Veteran had malaria in 1945 and there was no evidence of residuals of malaria in 1978.  According to the VA examiner, COPD and emphysema, which manifest as a chronic cough and shortness of breath, are risk factors for the repeated development of pneumonia.  The VA examiner concluded that it was less likely than not that the pneumonia that caused the Veteran's death was related to his service-connected malaria.  

An October 2013 addendum opinion indicated that the Veteran's history of malaria did not make the Veteran less capable of resisting the effects of pneumonia and that the Veteran's history of malaria did not have a material influence in accelerating death by means of resulting in a subsequent development of pneumonia.  

Based on the foregoing, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted in this case.  As noted above, the evidence indicates that pneumonia did not manifest in service.  Of particular note, there is nothing to suggest that there were characteristic manifestations sufficient to identify respiratory pathology during service.  

Post-service treatment records and the Veteran's death certificate do not establish that the pneumonia that caused the Veteran's death is related to the Veteran's service-connected malaria or in any other way to his active duty.  

To the extent that the appellant asserts that the Veteran's death from pneumonia was related to his service-connected malaria, Board finds that this argument is misplaced.  The Board acknowledges that the VA examiner noted that respiratory complications can be caused by malaria, but points out that such complications are only possible during active malaria.  The Veteran's malaria was resolved during service; he had no active residuals at separation or on examination in 1978.  Moreover, none of his treatment records for the period prior to his death support the appellant's assertion that the Veteran's death is in any way related to his malaria; the Veteran's treating providers did not associate the Veteran's pneumonia to his service, including his service-connected malaria.  The appellant is competent to report that the Veteran was diagnosed with pneumonia; the available post-service treatment records confirm this diagnosis.  However, the appellant's statements do not establish a nexus between the Veteran's cause of death and his period of service, including his service-connected malaria.  To the contrary, the Board points out that neither the Veteran's military service, nor his malaria, was listed as underlying causes of death, nor was his malaria considered a significant condition that contributed to his death.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

The Board notes that the Veteran did not file a claim of service connection for pneumonia during his lifetime, and the appellant is not entitled to accrued benefits; the Veteran did not have any claims pending at the time of his death for such benefits and was not entitled to any benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

To the extent that the appellant may claim that the Veteran's cause of death, pneumonia, is related to the Veteran's service, the Board points out that there is no probative evidence of a nexus between pneumonia and the Veteran's service.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.  The appellant-widow has never specifically contended, and evidence does not otherwise establish, that the pneumonia listed on the death certificate has its onset during the Veteran's active service many years ago.  Rather, the record reflects that the pneumonia first manifest many years after service.  As previously noted, the service treatment records are silent as to any complaints, treatment, or diagnosis of pneumonia in service.  Post-service, there is no probative evidence of pneumonia until over 4 decades after discharge from service.

Here, the Board has a clear medical opinion finding that the Veteran's death from pneumonia is unrelated to the Veteran's service, including his service-connected malaria.  The Board points out that there is no indication that the Veteran's service-connected malaria is any way related to his death from pneumonia.  In this regard, the Board points out that the Veteran's death certificate makes no mention of the Veteran's service-connected malaria or his military service as an underlying or contributory cause of death.  Likewise, the Veteran's terminal records do not reflect any such relationship between the Veteran's service, including his service-connected malaria, and his death from pneumonia.  

Significantly, the September 2013 VA examiner found that the Veteran's malaria was not productive of any residuals, and that the Veteran's death due to pneumonia was likely related to his COPD, as COPD and emphysema are risk factors for the repeated development of pneumonia, and unrelated to malaria.  The VA examiner also concluded that the Veteran's history of malaria did not make the Veteran less capable of resisting the effects of pneumonia and that the Veteran's history of malaria did not have a material influence in accelerating death by means of resulting in a subsequent development of pneumonia.  Thus, the Veteran's service-connected malaria is not causally related to his death from pneumonia.  The September 2013 VA medical opinion and October 2013 addendum are reasoned and consistent with the actual factual record, and thus this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Given the absence of any evidence of the Veteran's malaria was productive of any residuals and that his respiratory disease had onset many years following separation from service, and in the absence of any competent medical evidence that his death from pneumonia is in any way related to an in-service injury or disease, including service-connected malaria, the preponderance of the evidence is against the claim for service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


